            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG MOSS,                         :
    Petitioner                      :
                                    :           No. 1:19-cv-106
          v.                        :
                                    :           (Judge Rambo)
SUPERINTENDENT                      :
DEBALSO, et al.,                    :
    Respondents                     :

                                ORDER

     AND NOW, on this 14th day of July 2021, for the reasons set forth in

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Petitioner’s amended petition (Doc. No. 11) for a writ of habeas corpus
          pursuant to 28 U.S.C. § 2254 is DENIED;

     2.   A certificate of appealability SHALL NOT ISSUE; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
